OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed and a new trial ordered. The trial court erred in permitting the prosecution to elicit testimony regarding defendant’s statements in that the prosecution was duty bound to inform the defense of the existence of those statements, which in effect were used as direct evidence of guilt (People v Ricco, 56 NY2d 320), pursuant to CPL 710.30 (People v Briggs, 38 NY2d 319).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.